DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
DETAILED ACTION
Newly submitted claims 20-22 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Claims 17 and 20 are new independent claims and lack unity of invention over US4299599 as US4299599 is still rejected under 102(a)(1) as described below. Claim 17 still refers to the apparatus and is therefore considered to be similar to claim 1 which was previously chosen.
 	Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 20-22 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 17, 3, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeyama (US4299599).

Claim 17: Takeyama teaches an apparatus for producing liquid water from the atmospheric air containing water vapor (abstract teaches a water producing apparatus for producing liquid water from a moisture in the ambient air), comprising:  	a housing (column 10 lines 16-25 and figures 17-18 teach that this is capable of being transported by a truck)  	having a first end defining a first air opening, an opposite end defining a second air opening, and first and second opposed side walls extending between the first and second ends (figures 2-3 and column 4 lines 18-52 teach a double sheet door 13a that is at one end of the device, and double plate doors 13b on the other end of the device. Column 5 lines 21-50 teach that 13a and 13b are both inlet doors. The column 1A and 1B are shown to be the side walls connecting the ends.);  	a third air opening in at least one of the first and second opposed side walls (Column 4 lines 34-41 teach that the fan 2 sucks the air in through the first or second column and sends the air out through the air discharge 18, which is seen to be in the sidewall of the device in figures 2 and 3.);     	a water condensation unit in the housing and configured to receiving a flow of ambient atmospheric air through the housing between at least one of the first and second air openings and third air opening, the water condensation unit being configured to cool the ambient atmospheric air at least to its dewpoint, thereby condensing liquid water from water vpor in the ambient atmospheric air (Column 4 lines 13 to column 5 lines 12 teach that the condenser 9 is in the system and liquid water is able to be obtained from the condenser 9.); and  	first and second door assemblies operable selectively to open and close the first and second air openings, respectively wherein the first door assembly is at the first end of the housing, and the second door assembly is at the second end of the housing(column 5 lines 21-26 teach that the inlet door 13a can be opened in operation and inlet door 13b can be closed, meaning that both are capable of being open or closed. 13a and 13b can be seen to be on opposite sides.);  	wherein the housing is configured so that, when at least one of the first and second air openings is open, at least a portion of an air flow between the at least one of the first and second air openings that is open and the third air opening is passed through the water condensation unit, whereby water vapor in the portion of the flow of ambient atmospheric air passing through the condensation unit is condensed as liquid water (column 5 lines 18-56 teach that the air enters through inlet door 13a, is then sucked by the suction fan 2 into the discharge 18 where a condenser 9 is there to produce water.).  
Claim 3: Takeyama teaches a first fan assembly in the housing proximate the first air opening and a second fan assembly in the housing proximate the second air opening (Figure 3 shows a blower 4a and 4b, each proximate to the first and second air inlet respectively. Blowers are considered to be the fans in this limitation as they are both used to move air.)
Claim 8: Takeyama teaches the condensation unit is a first condensation unit located in the housing between the first air opening and the third air opening, the apparatus further comprising a second condensation unit located in the housing between the second air opening and the third air opening (Figure 6 shows two condensation units 9m and 9n. Figure 7 shows that the condensation unit is between the inlet 13a/b and the outlet 18.).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama in view of Kennon (US20080041569).
Claims 9, 10, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Takeyama.
Rejection in view of Takeyama and Kennon
Claim 4: Takeyama does not explicitly teach the first fan assembly includes at least one fan mounted on a first fan-mounting panel located between the first door assembly and the condensation unit, and wherein the second fan assembly includes at least one fan mounted on a second fan-mounting panel located between the second door assembly and the condensation unit.  
Takeyama does teach two fans (blowers 4a and 4b) that appear to be placed between the inlet doors 13a and 13b and the condensation unit 9 as shown in figure 7. 
Kennon teaches in the abstract fans used for drawing air in mounted on a structure using hinges. It is done this way to keep the fans in place and be able to access the fans in the event of needing to replace a fan.
It would have been obvious to one of ordinary skill in the art to attach the fans to a mounting structure using hinges as taught by Kennon since as the fans must be connected to the device and this allows for ease of replacement when needed.
Claim 5: Kennon teaches each of the first and second fan-mounting panels is pivotably attached to the housing (Abstract teaches that the fans are attached using hinges, which allow the fans to swing up and down, meaning that they pivot).
It would have been obvious to one of ordinary skill to use   Rejection in view of Takeyama
Claim 9: Takeyama does not explicitly teach the housing is configured as a ship-loadable rectangular cargo container.
However Takeyama teaches in figures 17 and 18 the device being in a trailer car that is able to be transported by a truck. It would be obvious to one of ordinary skill in the art to use a container such as a ship-loadable cargo rectangular container as a trailer carried by a truck is capable of being loaded onto a ship.
Claim 10: Takeyama does not explicitly teach the housing is a first housing, and wherein the apparatus comprises one or more further housings, each of the further housings being configured to be positioned relative to the first housing and to each other so as to define an arrangement of modular housings, each of the modular housings in the arrangement defining first, second, and third air openings, each of the modular housings in the arrangement including first and second door assemblies operable selectively to close the first and second air openings, respectively, and at least one condensation unit positioned for being contacted by at least a portion of an air flow into at least one of the first and second air openings.
However it would have been obvious to one of ordinary skill in the art to have multiple devices for transportation or production of water since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 18: Takeyama teaches wherein the water condensation unit comprises: a plurality of coolant-containing conduits configured to cool the ambient atmospheric air in the flow of air at least to its dewpoint (Figure 6 shows two condensation units 9m and 9n. Figure 12 shows the condenser 9 being cooled with another line, this line can be considered the coolant.). 
Takeyama does not explicitly teach an arrangement of water-collection surfaces arranged and operatively associated with the coolant-containing conduits to collect the liquid water condensed from the ambient atmospheric air by the coolant-containing conduits. Takeyama does teach in figure 2 a water receiver 11. The bottom of this section can be considered a collection surface for collecting liquid water. 
It would have been obvious to one of ordinary skill in the art to have multiple devices for collecting water as there are more than one condenser and since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Claim 19: Takeyama teaches the water condensation unit further comprises a condensate collection tray, wherein the condensed liquid water from the ambient atmospheric air is collected by a surface of the condensate collection tray (The bottom of water receiver 11 in figure 2 can be considered a collection tray).

Response to Arguments
Applicant's arguments filed 05/06/2022 have been fully considered but they are not persuasive.
Applicant argues in pages 6-8 that the prior art of Takeyama does not teach the new independent claims. Applicant argues that Takeyama does not use an ambient atmospheric vapor but instead treats the ambient atmospheric vapor first before sending it into the device while the invention directly uses atmospheric vapor.
Examiner has rejected the new independent claim. Examiner argues that as this is an apparatus claim along with the transitional phrase “comprising,” therefore since Takeyama uses ambient atmospheric air (as taught in the abstract) this will still read upon the claim as the overall air being send into the system is ambient atmospheric air (The transitional term "comprising", which is synonymous with "including," "containing," or "characterized by," is inclusive or open-ended and does not exclude additional, unrecited elements or method steps. See MPEP 2111.03 I). Since the prior art teaches the structure of the claims, it would be capable of performing the tasks on a gas (such as treated ambient air or ambient air). Since the prior art teaches the structure of the claims, it would be capable of this limitation. Claims directed to an apparatus must be distinguished in the prior art in terms of structure rather than function. MPEP 2114.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP Y SHAO whose telephone number is (571)272-8171. The examiner can normally be reached Mon-Fri; 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Jones can be reached on (571) 270-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER P JONES/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
/P.Y.S/Examiner, Art Unit 1776                                                                                                                                                                                                        06/06/2022